Title: To George Washington from Lieutenant George Hurlbut, 30 August 1778
From: Hurlbut, George
To: Washington, George


          
            May it please your Excellency
            New Rochel [N.Y.] 30th Augst 78
          
          this forenoon their passed by this place, Bound EstWard, Six Sloops, two Sloops, put in
            Hempsted Bay—the rest kep on after the Fleet—in the
            afternoon, passed one Schooner, & two Sloops—one Sloop had Troops on board, soon
            after two Ships, one of 20. Guns, the other a  Transport, passed the
            same Course—No Guns heard in the Sound to day. I am your Excellencys very Hbl. Servt
          
            Go. Hurlbut
          
        